IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ISHMAIL CASH ROLLE, III,               NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4027

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 4, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Ishmail Cash Rolle, III, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, OSTERHAUS, AND WINOKUR, JJ., CONCUR